DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/05/2021 statement is being considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on August 05, 2021, wherein claims 1-22 are pending.

Claim Objections
5.	Claims 8 and 19 are objected to because of the following informalities: 

a.    Claim 8 is objected to because of the following informalities:  claim recites: “wherein the intermediate data are the second data”. For clarity purposes, Examiner suggests amending claim 8 as follows: wherein the intermediate data is the second data.  Appropriate correction is required.
            
b.    Claim 19 is objected to because of the following informalities:  claim recites: “wherein the intermediate data are an average value of the second data”. For clarity purposes, Examiner suggests amending claim 19 as follows: wherein the intermediate data is an average value of the second data.  Appropriate correction is required.


Allowable Subject Matter
6.         Claims 1-7, 9-17 and 21-22 are allowed.
	Claims 8, 19 and 20 would be allowed including all base claims of which it is dependent on once objections under claims 8 and 19 are cleared.
7.         The following is examiner's statement of reason for allowance.

          Azumi et al. (US PG-PUB 20170177153 A1) teaches An electronic device (Fig. 1 and Para. [0054]; capacitive touch detecting device 1) comprising: a sensor layer comprising a first area and a second area adjacent to the first area (Fig. 1; i.e. drive area L opposite drive area R); a first driving circuit (Fig. 1; elements 11, 40 drive area L and 53) providing a first driving signal to the sensor layer and receiving first data output from the first area of the sensor layer (Para. [0072]; The control unit 11 drives the blocks L0 to Lm of the drive electrodes COML arranged in the drive areas L and the blocks R0 to Rn of the drive electrodes COML arranged in the drive areas R individually in the drive areas L and R. The control unit 11, for example, sequentially applies the drive signal Vcom from the block L0 to the block L11 of the drive area L via the driving unit 53 and receiving touch detection signal Vdet from element 40 drive area L); and a second driving circuit (Fig. 1; element 11, 40 drive area R and 53) providing a second driving signal to the sensor layer and receiving second data output from the second area of the sensor layer (Para. [0072]; The control unit 11, for example, sequentially applies the drive signal Vcom from the block R0 to the block R11 of the drive area R via the driving unit 53 and receiving touch detection signal Vdet from element 40 drive area R), but fails to disclose wherein the second driving circuit provides intermediate data to the first driving circuit, wherein the intermediate data is obtained based on the second data, and wherein the first driving circuit generates result data based on the first data and the intermediate data.

          Hei et. al (US PG-PUB 20190042042 A1) teaches when a flexible display panel is folded and is not touched, mutual induction is generated between a touch electrode in a non-bending region located on one side of a bending region and a touch electrode in a non-bending region located on the other side of the bending region. Different folding angles may lead to different induction values or channel capacitance values of the touch electrode. For example, as the folding angle decreases, the channel capacitance value increases, and as the folding angle increases, the channel capacitance value decreases. Therefore, a method for detecting a folding angle a flexible touch display panel is provided according to the present disclosure so as to overcome the above problem in the conventional technology. The flexible touch display panel includes at least one bending region and non-bending regions located on both sides of the bending region. Each of the bending region and the non-bending region is provided with a touch electrode.

          Liu et al. (US PG-PUB 20190064958 A1) teaches In one embodiment, the third touch electrodes 103 in the foldable area are arranged in at least one row in the first direction x, and the third touch electrodes 103 arranged in a same row are electrically connected with one same first touch electrode 101, such that the third touch electrodes in the same row can have identical touch signals, and cooperate with the second touch electrode 102 extending along the second direction to determine the touch position in the self-capacitance detecting mode or the mutual capacitance detecting mode.

Regarding claim 1, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “wherein the second driving circuit provides intermediate data to the first driving circuit, wherein the intermediate data is obtained based on the second data, and wherein the first driving circuit generates result data based on the first data and the intermediate data”. 

Regarding claim 13, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “wherein the second driving circuit generates intermediate data based on data provided from the sensor layer, wherein the second driving circuit outputs the intermediate data to the first driving circuit, and wherein the first driving circuit generates result data based on data obtained from the first area and the intermediate data”. 

Regarding claim 21, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “a second driving circuit configured to receive data output from the first area of the sensor layer and data output from the second area of the sensor layer and to output intermediate data to the first driving circuit based on received data from the first area and the second area of the sensor layer, wherein the first driving circuit is configured to generate result data based on the received data from the first and second areas of the sensor layer and the intermediate data from the second driving circuit”. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628